


Exhibit 10.7
AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
TERMS AND CONDITIONS


1. Grant of Shares.  The Company hereby grants to the Grantee named in the
notice of award (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Micron Technology, Inc. Amended and Restated 2004
Equity Incentive Plan (the “Plan”) and in this award agreement (this
“Agreement”), the number of shares indicated in the notice of award of the
Company’s $0.10 par value common stock (the “Shares”).  Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Plan.


2. General Acknowledgements. By accepting the Shares, Grantee hereby
acknowledges that he or she has reviewed the terms and conditions of this
Agreement and the Plan, and is familiar with the provisions thereof.  Grantee
hereby accepts the Shares subject to all the terms and conditions of this
Agreement and the Plan.  Grantee acknowledges that a Prospectus relating to the
Plan was made available for review.  Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan. Grantee acknowledges that the grant and
acceptance of the Shares do not constitute an employment agreement and do not
assure continuous employment with the Company or any of its Affiliates.


3. Restrictions.  The Shares are subject to each of the following restrictions. 
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder and such restrictions have not then expired or terminated. 
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered.  If Grantee’s Continuous Status as a
Participant terminates for any reason other than as set forth in paragraph (b)
of Section 4 hereof, then Grantee shall forfeit all of Grantee’s right, title
and interest in and to the Restricted Shares as of the date of termination of
such service or employment, and such Restricted Shares shall revert to the
Company.  The restrictions imposed under this Section shall apply to all shares
of the Company’s Stock with respect to the Restricted Shares or other securities
issued in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock of the Company.


4. Expiration and Termination of Restrictions.  The restrictions imposed under
Section 3 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):


(a)
On the respective vesting dates specified in the notice of award as to the
number of Shares specified therein; provided Grantee remains in Continuous
Status as a Participant on each vesting date specified therein;



(b)
Termination of Grantee’s Continuous Status as a Participant by reason of death
or Disability; or



(c)
Upon the occurrence of a Change in Control.



5. Delivery of Shares.  The Shares will be registered in the name of Grantee as
of the Grant Date and will be held by the Company during the Restricted Period
in certificated or uncertificated form.  If a certificate for Restricted Shares
is issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form: “This certificate and the shares of stock
represented hereby are subject to the terms and conditions (including forfeiture
and restrictions against transfer) contained in a Restricted Stock Agreement
between the registered owner of the shares represented hereby and Micron
Technology, Inc.  Release from such terms and conditions shall be made only in
accordance with the provisions of such Agreement, copies of which are on file in
the offices of Micron Technology, Inc.” Stock certificates for the Shares,
without the above legend, shall be delivered to Grantee or Grantee’s designee
upon request of Grantee after the expiration of the Restricted Period, but
delivery may be postponed for such period as may be required for the Company
with reasonable diligence to comply if deemed advisable by the Company, with
registration requirements under the Securities Act of 1933, listing requirements
under the rules of any stock exchange, and requirements under any other law or
regulation applicable to the issuance or transfer of the Shares.


6. Voting and Dividend Rights.  Grantee, as beneficial owner of the Shares,
shall have full voting rights with respect to the Shares during and after the
Restricted Period. Grantee shall accrue cash and non-cash dividends, if any,
paid with respect to the Restricted Shares, but the payment of such dividends
shall be deferred and held (without interest) by the Company for the account of
Grantee until the expiration of the Restricted Period. During the Restricted
Period, such dividends shall be subject to the same vesting restrictions imposed
under Section 3 as the Restricted Shares to which they relate. Accrued dividends
deferred and held pursuant to the foregoing provision shall be paid by the
Company to Grantee promptly upon the expiration of the Restricted Period (and in
any event within thirty (30) days of the date of such expiration). If Grantee
forfeits any rights he may have under this Agreement in accordance with
Section 3, Grantee shall no longer have any rights as a shareholder with respect
to the Restricted Shares or any interest therein and Grantee shall no longer be
entitled to receive dividends on such stock.


7. Limitation of Rights.  With respect to a grantee who is employed by the
Company or an Affiliate, nothing in this Agreement shall interfere with or limit
in any way the right of the Company or any Affiliate to terminate such grantee’s
employment at any time, nor




--------------------------------------------------------------------------------




confer upon any such grantee any right to continue in the employ of the Company
or any Affiliate. Grantee waives all and any rights to any compensation or
damages for the termination of Grantee's office or employment with the Company
or an Affiliate for any reason (including unlawful termination of employment)
insofar as those rights arise from Grantee ceasing to have rights in relation to
the Shares as a result of that termination or from the loss or diminution in
value of such rights.  The grant of the Shares does not give Grantee any right
to participate in any future grants of share incentive awards.


8. Payment of Taxes.  Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code.  Grantee
will, no later than the date as of which any amount related to the Shares first
becomes includable in Grantee’s gross income for federal income tax purposes,
pay to the Company, or make other arrangements satisfactory to the Committee
regarding payment of, any federal, state and local taxes of any kind required by
law to be withheld with respect to such amount.  The Committee may permit
Grantee to surrender to the Company a number of Shares from this Award as
necessary to pay the minimum applicable withholding tax obligation.  The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.


9. Amendment.  The Committee may amend, modify or terminate the Award and this
Agreement without approval of the Grantee; provided, however, that such
amendment, modification or termination shall not, without the Grantee’s consent,
reduce or diminish the value of this Award determined as if it had been fully
vested on the date of such amendment or termination.  Notwithstanding anything
herein to the contrary, the Company is authorized, without Grantee’s consent, to
amend or interpret this Award and this Agreement certificate to the extent
necessary, if any, to comply with Section 409A of the Code and Treasury
regulations and guidance with respect to such law.


10. Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.


11. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


12. Severability.  If any one or more of the provisions contained in this
Agreement is deemed to be invalid, illegal or unenforceable, the other
provisions of this Agreement will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


13. Notice. Notices and communications under the this Agreement must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid.  Notices to the
Company must be addressed to: Micron Technology, Inc., 8000 S. Federal Way, P.O.
Box 6, Boise, ID 83716-9632, Attn: Corporate Secretary, or any other address
designated by the Company in a written notice to Grantee. Notices to Grantee
will be directed to the address of Grantee then currently on file with the
Company, or at any other address given by Grantee in a written notice to the
Company.


14. Data Processing.  By accepting the Shares, Grantee gives explicit consent to
the Company and other persons who administer the Plan to process and use all
personal data relevant to Plan administration, including without limitation his
or her name, address, Social Security Number or other applicable tax
identification number, and bank and brokerage account details, and to the
transfer of any such personal data outside the country in which Grantee works or
is employed, including to the United States.












--------------------------------------------------------------------------------




AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN
OPTION AGREEMENT
TERMS AND CONDITIONS


1. Grant of Option. Micron Technology, Inc. (the “Company”) hereby grants to the
Optionee named in the notice of grant (“Optionee”), under the Micron Technology,
Inc. Amended and Restated 2004 Equity Incentive Plan (the “Plan”), stock options
to purchase from the Company (the “Options”), on the terms and on conditions set
forth in this agreement (this “Agreement”), the number of shares indicated in
the notice of grant of the Company’s $0.10 par value common stock, at the
exercise price per share set forth in the notice of grant. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.


2. General Acknowledgements. By accepting the Options, Grantee hereby
acknowledges that he or she has reviewed the terms and conditions of this
Agreement and the Plan, and is familiar with the provisions thereof.  Grantee
hereby accepts the Options subject to all the terms and conditions of this
Agreement and the Plan.  Grantee acknowledges that a Prospectus relating to the
Plan was made available for review.  Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan. Grantee acknowledges that the grant and
acceptance of the Options do not constitute an employment agreement and do not
assure continuous employment with the Company or any of its Affiliates.


3. Vesting of Options. The Option shall vest (become exercisable) in accordance
with the schedule shown in the notice of grant, provided Grantee remains in
Continuous Status as a Participant on each vesting date specified therein.
Notwithstanding the foregoing vesting schedule, upon termination of Optionee’s
Continuous Status as a Participant by reason of his or her death or Disability,
or upon a Change in Control, all Options shall become fully vested and
exercisable.


4. Term of Options and Limitations on Right to Exercise. The term of the Options
will be for a period of eight years, expiring at 5:00 p.m., Mountain Time, on
the eighth anniversary of the Grant Date (the “Expiration Date”). To the extent
not previously exercised, the Options will lapse prior to the Expiration Date
upon the earliest to occur of the following circumstances:


(a) Thirty days after the termination of Optionee’s Continuous Status as a
Participant for any reason other than by reason of Optionee’s death or
Disability.


(b) Twelve months after termination of Optionee’s Continuous Status as
Participant by reason of Disability.


(c) Twelve months after the date of Optionee’s death, if Optionee dies while in
Continuous Status as a Participant. Upon Optionee’s death, the Options may be
exercised by Optionee’s beneficiary designated pursuant to the Plan.
    
The Committee may, prior to the lapse of the Options under the circumstances
described in paragraphs (a), (b) or (c) above, extend the time to exercise the
Options as determined by the Committee in writing. If Optionee or his or her
beneficiary exercises an Option after termination of service, the Options may be
exercised only with respect to the Shares that were otherwise vested on
Optionee’s termination of service.


5. Exercise of Option. The Options shall be exercised by (a) written notice
directed to the Global Stock Department of the Company or its designee at the
address and in the form specified by the Company from time to time and (b)
payment to the Company in full for the Shares subject to such exercise (unless
the exercise is a broker-assisted cashless exercise, as described below). If the
person exercising an Option is not Optionee, such person shall also deliver with
the notice of exercise appropriate proof of his or her right to exercise the
Option. Payment for such Shares may be, in (a) cash, (b) in the discretion of
the Company, Shares previously acquired by the purchaser, or (c) any combination
thereof, for the number of Shares specified in such written notice. The value of
surrendered Shares for this purpose shall be the Fair Market Value as of the
last trading day immediately prior to the exercise date. To the extent permitted
under Regulation T of the Federal Reserve Board, and subject to applicable
securities laws and any limitations as may be applied from time to time by the
Committee (which need not be uniform), the Options may be exercised through a
broker in a so-called “cashless exercise” whereby the broker sells the Option
Shares on behalf of Optionee and delivers cash sales proceeds to the Company in
payment of the exercise price. In such case, the date of exercise shall be
deemed to be the date on which notice of exercise is received by the Company and
the exercise price shall be delivered to the Company by the settlement date.


6. Beneficiary Designation. Optionee may, in the manner determined by the
Committee, designate a beneficiary to exercise the rights of Optionee hereunder
and to receive any distribution with respect to the Options upon Optionee’s
death. A beneficiary, legal guardian, legal representative, or other person
claiming any rights hereunder is subject to all terms and conditions of this
Agreement and the Plan, and to any additional restrictions deemed necessary or
appropriate by the Committee. If no beneficiary has been designated or survives
Optionee, the Options may be exercised by the legal representative of Optionee’s
estate, and payment shall be made to Optionee’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by Optionee at
any time.


7. Withholding. The Company or any employer Affiliate has the authority and the
right to deduct or withhold, or require Optionee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Optionee’s FICA obligation) required by




--------------------------------------------------------------------------------




law to be withheld with respect to any taxable event arising as a result of the
exercise of the Options. The withholding requirement may be satisfied, in whole
or in part, at the election of the Company, by withholding from the Options
Shares having a Fair Market Value on the date of withholding equal to the
minimum amount (and not any greater amount) required to be withheld for tax
purposes, all in accordance with such procedures as the Company establishes.


8. Limitation of Rights. The Options do not confer to Optionee or Optionee’s
beneficiary designated pursuant to Section 6 any rights of a shareholder of the
Company unless and until Shares are in fact issued to such person in connection
with the exercise of the Options. Nothing in this Agreement shall interfere with
or limit in any way the right of the Company or any Affiliate to terminate
Optionee’s service at any time, nor confer upon Optionee any right to continue
in the service of the Company or any Affiliate. Optionee waives all and any
rights to any compensation or damages for the termination of Optionee’s office
or employment with the Company or an Affiliate for any reason (including
unlawful termination of employment) insofar as those rights arise from Optionee
ceasing to have rights in relation to the Units as a result of that termination
or from the loss or diminution in value of such rights.  The grant of the
Options does not give Optionee any right to participate in any future grants of
share incentive awards.


9. Stock Reserve. The Company shall at all times during the term of this
Agreement reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of this Agreement.


10. Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Options may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate. The Options are not assignable or transferable by Optionee
other than by will or the laws of descent and distribution or pursuant to a
domestic relations order that would satisfy Section 414(p)(1)(A) of the Code if
such Section applied to an Option under the Plan; provided, however, that the
Committee may (but need not) permit other transfers. The Options may be
exercised during the lifetime of Optionee only by Optionee or any permitted
transferee.


11. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Options upon any Exchange or under any foreign, federal,
or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition to the exercise of the
Options, the Options may not be exercised in whole or in part unless and until
such registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.


12. Amendment. The Committee may amend, modify or terminate this Agreement
without approval of the Optionee; provided, however, that such amendment,
modification or termination shall not, without the Optionee's consent, reduce or
diminish the value of this award determined as if it had been fully vested and
exercised on the date of such amendment or termination (with the per-share value
being calculated as the excess, if any, of the Fair Market Value over the
exercise price of the Options). Notwithstanding anything herein to the contrary,
the Company is authorized, without Grantee’s consent, to amend or interpret this
Agreement to the extent necessary, if any, to comply with Section 409A of the
Code and Treasury regulations and guidance with respect to such law.


13. Plan Controls. The terms and conditions contained in the Plan are
incorporated into and made a part of this Agreement and this Agreement shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Agreement, the provisions of the Plan shall be controlling and
determinative.


14. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


15. Severability. If any one or more of the provisions contained in this
Agreement is invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.


16. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to: Micron Technology, Inc., 8000 S. Federal Way, P.O. Box 6, Boise,
ID 83707-0006, Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Optionee. Notices to Optionee will be directed to
the address of Optionee then currently on file with the Company, or at any other
address given by Optionee in a written notice to the Company.


17. Data Processing. By accepting the Shares, Optionee gives explicit consent to
the Company and other persons who administer the Plan to process and use all
personal data relevant to Plan administration, including without limitation his
or her name, address, Social Security Number or other applicable tax
identification number, and bank and brokerage account details, and to the
transfer of any such personal data outside the country in which Optionee works
or is employed, including to the United States.










--------------------------------------------------------------------------------




AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT
TERMS AND CONDITIONS


1. Grant of Shares. The Company hereby grants to the Grantee named in the notice
of award (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Micron Technology, Inc. Amended and Restated 2004
Equity Incentive Plan (the “Plan”) and in this award agreement (this
“Agreement”), the target number of shares indicated in the notice of award of
the Company’s $0.10 par value common stock (the “Shares”).  Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.


2. General Acknowledgements. By accepting the Shares, Grantee hereby
acknowledges that he or she has reviewed the terms and conditions of this
Agreement and the Plan, and is familiar with the provisions thereof.  Grantee
hereby accepts the Shares subject to all the terms and conditions of this
Agreement and the Plan.  Grantee acknowledges that a Prospectus relating to the
Plan was made available for review.  Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan. Grantee acknowledges that the grant and
acceptance of the Shares do not constitute an employment agreement and do not
assure continuous employment with the Company or any of its Affiliates.


3. Restrictions.  The Shares are subject to each of the following restrictions. 
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder and such restrictions have not then expired or terminated. 
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered.  If Grantee’s Continuous Status as a
Participant terminates for any reason other than as set forth in paragraph (b)
of Section 3 hereof, then Grantee shall forfeit all of Grantee’s right, title
and interest in and to the Restricted Shares as of the date of termination of
such service or employment, and such Restricted Shares shall revert to the
Company.  The restrictions imposed under this Section shall apply to all shares
of the Company’s Stock with respect to the Restricted Shares or other securities
issued in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the Stock of the Company.


4. Expiration and Termination of Restrictions.  The restrictions imposed under
Section 3 will expire, in whole or in part as indicated below, on the earliest
to occur of the following (the period prior to such expiration being referred to
herein as the “Restricted Period”):


(a)
as to the following number of Shares, upon achievement of the performance goal:

% of Shares Vesting*
Achievement of Performance
 
 
 
 
 
 
 
 

 *Vesting between performance levels will be determined based on straight line
interpolation.


[Insert definition of Performance Period]. The restrictions will expire, as to
the applicable number of Shares based upon the level of achievement of the
performance goal, on the date of the certification of the level of achievement
of the performance goal and approval of the expiration of the restrictions as to
the applicable number of Shares, provided that Grantee remains in Continuous
Status as a Participant on the date of certification.


(b)
If Grantee’s Continuous Status as a Participant is terminated during the
Performance Period by reason of death or Disability, the number of Shares for
which the restrictions shall expire shall be determined by multiplying (i) the
number of Shares for which restrictions would have expired if the performance
target in this Section 4 were fully satisfied, less any Shares for which
restrictions had previously expired, by (ii) a fraction, the numerator of which
is the number of days in the Performance Period preceding the date of the
termination due to death or Disability and the denominator of which is [days in
performance period.]



(c)
If a Change in Control occurs during the Performance Period and while Grantee
remains in Continuous Status as a Participant, the number of Shares for which
the restrictions shall expire shall be determined by multiplying (i) the number
of Shares for which Restrictions would have expired if the performance goals in
this Section 4 were fully satisfied,) less any Shares for which Restrictions had
previously expired, by (ii) a fraction, the numerator of which is the number of
days in the Performance Period preceding the date of the Change in Control and
the denominator of which is [days in performance period].



Grantee shall forfeit all of Grantee’s right, title and interest in and to any
of the Restricted Shares for which the restrictions shall not have lapsed as of
the end of the Performance Period and such Restricted Shares shall revert to the
Company.


5. Delivery of Shares.  The Shares will be registered in the name of Grantee as
of the Grant Date and will be held by the Company during the Restricted Period
in certificated or uncertificated form.  If a certificate for Restricted Shares
is issued during the Restricted Period




--------------------------------------------------------------------------------




with respect to such Shares, such certificate shall be registered in the name of
Grantee and shall bear a legend in substantially the following form: “This
certificate and the shares of stock represented hereby are subject to the terms
and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement between the registered owner of the
shares represented hereby and Micron Technology, Inc.  Release from such terms
and conditions shall be made only in accordance with the provisions of such
Agreement, copies of which are on file in the offices of Micron Technology,
Inc.” Stock certificates for the Shares, without the above legend, shall be
delivered to Grantee or Grantee’s designee upon request of Grantee after the
expiration of the Restricted Period, but delivery may be postponed for such
period as may be required for the Company with reasonable diligence to comply if
deemed advisable by the Company, with registration requirements under the
Securities Act of 1933, listing requirements under the rules of any stock
exchange, and requirements under any other law or regulation applicable to the
issuance or transfer of the Shares.


6. Voting and Dividend Rights.  Grantee, as beneficial owner of the Shares,
shall have full voting rights with respect to the Shares during and after the
Restricted Period.  Grantee shall accrue cash and non-cash dividends, if any,
paid with respect to the Restricted Shares, but the payment of such dividends
shall be deferred and held (without interest) by the Company for the account of
Grantee until the expiration of the Restricted Period. During the Restricted
Period, such dividends shall be subject to the same vesting restrictions imposed
under Section 3 as the Restricted Shares to which they relate. Accrued dividends
deferred and held pursuant to the foregoing provision shall be paid by the
Company to Grantee promptly upon the expiration of the Restricted Period (and in
any event within thirty (30) days of the date of such expiration). If Grantee
forfeits any rights he may have under this Agreement in accordance with
Section 3, Grantee shall no longer have any rights as a shareholder with respect
to the Restricted Shares or any interest therein and Grantee shall no longer be
entitled to receive dividends on such stock.


7. Limitation of Rights.  With respect to a grantee who is employed by the
Company or an Affiliate, nothing in this Agreement shall interfere with or limit
in any way the right of the Company or any Affiliate to terminate such grantee’s
employment at any time, nor confer upon any such grantee any right to continue
in the employ of the Company or any Affiliate. Grantee waives all and any rights
to any compensation or damages for the termination of Grantee's office or
employment with the Company or an Affiliate for any reason (including unlawful
termination of employment) insofar as those rights arise from Grantee ceasing to
have rights in relation to the Shares as a result of that termination or from
the loss or diminution in value of such rights.  The grant of the Shares does
not give Grantee any right to participate in any future grants of share
incentive awards.


8. Payment of Taxes.  Upon issuance of the Shares hereunder, Grantee may make an
election to be taxed upon such award under Section 83(b) of the Code.  Grantee
will, no later than the date as of which any amount related to the Shares first
becomes includable in Grantee’s gross income for federal income tax purposes,
pay to the Company, or make other arrangements satisfactory to the Committee
regarding payment of, any federal, state and local taxes of any kind required by
law to be withheld with respect to such amount.  The Committee may permit
Grantee to surrender to the Company a number of Shares from this Award as
necessary to pay the minimum applicable withholding tax obligation.  The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company, and, where applicable, its Affiliates
will, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to Grantee.


9.  Amendment.  The Committee may amend, modify or terminate the Award and this
Agreement without approval of the Grantee; provided, however, that such
amendment, modification or termination shall not, without the Grantee’s consent,
reduce or diminish the value of this Award determined as if it had been fully
vested on the date of such amendment or termination.  Notwithstanding anything
herein to the contrary, the Company is authorized, without Grantee’s consent, to
amend or interpret this Award and this Agreement certificate to the extent
necessary, if any, to comply with Section 409A of the Code and Treasury
regulations and guidance with respect to such law.


10. Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.


11. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


12. Severability.  If any one or more of the provisions contained in this
Agreement is deemed to be invalid, illegal or unenforceable, the other
provisions of this Agreement will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


13. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Company must be
addressed to: Micron Technology, Inc., 8000 S. Federal Way, P.O. Box 6, Boise,
ID 83716-9632, Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.






--------------------------------------------------------------------------------




14. Data Processing.  By accepting the Shares, Grantee gives explicit consent to
the Company and other persons who administer the Plan to process and use all
personal data relevant to Plan administration, including without limitation his
or her name, address, Social Security Number or other applicable tax
identification number, and bank and brokerage account details, and to the
transfer of any such personal data outside the country in which Grantee works or
is employed, including to the United States.










--------------------------------------------------------------------------------




AMENDED AND RESTATED 2004 EQUITY INCENTIVE PLAN
PERFORMANCE UNIT AGREEMENT
TERMS AND CONDITIONS


1. Grant of Units.  The Company hereby grants to the Grantee named in the notice
of award (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Micron Technology, Inc. Amended and Restated 2004
Equity Incentive Plan (the “Plan”) and in this award agreement (this
“Agreement”), the target number of performance units indicated in the notice of
award (the “Performance Units”) representing the right to earn, on a one-for-one
basis, shares of Micron Technology, Inc. (the “Company”) $0.10 par value common
stock (“Shares”).


2. General Acknowledgements. By accepting the Performance Units, Grantee hereby
acknowledges that he or she has reviewed the terms and conditions of this
Agreement and the Plan, and is familiar with the provisions thereof.  Grantee
hereby accepts the Performance Units subject to all the terms and conditions of
this Agreement and the Plan.  Grantee acknowledges that a Prospectus relating to
the Plan was made available for review.  Grantee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan. Grantee acknowledges that the grant
and acceptance of the Performance Units do not constitute an employment
agreement and do not assure continuous employment with the Company or any of its
Affiliates.


3. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have the meanings assigned to such terms in the Plan. In addition, for purposes
of this Agreement:


(a)
Confirmed Performance Units is defined in Exhibit A.



(b)
Conversion Date is defined in Exhibit A.



(c)
Final Payout Factor is defined in Exhibit A.



(d)
Performance Period means [______________].



(e)
Target Award means the number of performance units granted pursuant to this
Agreement, as indicated in the notice of award.



(f)
[Insert Performance Metric and definition]



4. Performance Units. The Performance Units have been credited to a bookkeeping
account on behalf of Grantee. The Performance Units will be earned in whole, in
part, or not at all, as provided on Exhibit A attached hereto. Any Performance
Units that fail to vest in accordance with the terms of this Agreement will be
forfeited and reconveyed to the Company without further consideration or any act
or action by Grantee.


5. Conversion to Shares. Except as otherwise provided herein, the Confirmed
Performance Units will be converted to actual unrestricted Shares (one Share per
Confirmed Performance Unit) on the Conversion Date, provided that Grantee has
remained in Continuous Status as a Participant through the Conversion Date.
These shares will be registered on the books of the Company in Grantee’s name as
of the Conversion Date and stock certificates for the Shares shall be delivered
to Grantee or Grantee’s designee upon request of Grantee. Notwithstanding the
foregoing, if Grantee’s Continuous Status as a Participant is terminated during
the Performance Period by reason of death or Disability, then (A) the number of
Performance Units earned shall be determined by multiplying (i) the Target
Award, by (ii) a fraction, the numerator of which is the number of days in the
Performance Period preceding the date of the termination due to death or
Disability and the denominator of which is [insert number of days in Performance
Period], and (B) any such earned Performance Units shall convert to Shares on
the date of Grantee’s termination of Continuous Status as a Participant. If
Grantee’s Continuous Status as a Participant is terminated during the
Performance Period for any reason other than death or Disability, then Grantee’s
Performance Units will be forfeited and reconveyed to the Company without
further consideration or any act or action by Grantee.


6. Change in Control. If a Change in Control occurs during the Performance
Period and while Grantee remains in Continuous Status as a Participant, the
number of Performance Units earned shall be determined by multiplying (i) the
Target Award, by (ii) a fraction, the numerator of which is the number of days
in the Performance Period preceding the effective date of the Change in Control
and the denominator of which is [insert number of days in Performance Period].


7. Restrictions on Transfer and Pledge. No right or interest of Grantee in the
Performance Units may be pledged, encumbered, or hypothecated or be made subject
to any lien, obligation, or liability of Grantee to any other party other than
the Company. The Performance Units may not be sold, assigned, transferred or
otherwise disposed of by Grantee other than by will or the laws of descent and
distribution.






--------------------------------------------------------------------------------




8. Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Performance Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Units, stock units will not be converted to Shares in whole or in part unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.


9. Limitation of Rights. The Performance Units do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact issued to such person in
connection with the units. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company to terminate Grantee’s employment at
any time, nor confer upon Grantee any right to continue in employment of the
Company. Grantee waives all and any rights to any compensation or damages for
the termination of Grantee's office or employment with the Company or an
Affiliate for any reason (including unlawful termination of employment) insofar
as those rights arise from Grantee ceasing to have rights in relation to the
Units as a result of that termination or from the loss or diminution in value of
such rights.  The grant of the Performance Units does not give Grantee any right
to participate in any future grants of share incentive awards.


10. Dividend Rights. If any dividends or other distributions are paid with
respect to the Shares while the Performance Units are outstanding, the dollar
amount or fair market value of such dividends or distributions with respect to
the number of Shares then underlying the Performance Units shall be credited to
a bookkeeping account and held (without interest) by the Company for the account
of Grantee until the Conversion Date. Such amounts shall be subject to the same
vesting and forfeiture provisions as the Performance Units to which they relate.
Accrued dividends held pursuant to the foregoing provision shall be paid by the
Company to Grantee on the Conversion Date, provided Grantee is then still
employed by the Company.


11. Payment of Taxes. The Company employing Grantee has the authority and the
right to deduct or withhold, or require Grantee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Grantee’s FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the vesting or settlement of the
Performance Units. The withholding requirement may be satisfied, in whole or in
part, by withholding Shares upon the settlement of the Performance Units having
a Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company will, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to Grantee.


12. Amendment. The Committee may amend, modify or terminate this Agreement
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.


13. Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.


14. Severability. If any one or more of the provisions contained in this
Agreement is deemed to be invalid, illegal or unenforceable, the other
provisions of this Agreement will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


15. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid.  Notices to the Company must be
addressed to: Micron Technology, Inc., 8000 S. Federal Way, P.O. Box 6, Boise,
ID 83716-9632, Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.


16. Data Processing.  By accepting the Shares, Grantee gives explicit consent to
the Company and other persons who administer the Plan to process and use all
personal data relevant to Plan administration, including without limitation his
or her name, address, Social Security Number or other applicable tax
identification number, and bank and brokerage account details, and to the
transfer of any such personal data outside the country in which Grantee works or
is employed, including to the United States.










--------------------------------------------------------------------------------




Exhibit A


Performance Units


The Performance Units will be earned, in whole or in part, based on (i)
Grantee’s remaining in Continuous Status as a Participant, and (ii) [the
achievement of the performance metric] over the Performance Period, as follows:




[Performance Metric]
Payout Factor:
% of Target Award Earned (1)
 
 
 
 
 
 
 
 



(1) Payouts between performance levels will be determined based on straight line
interpolation.


Determination of Payout. No later than 60 days after the end of the Performance
Period (the “Confirmation Date”), the Committee shall determine and certify (i)
[the results of the performance metric], and (ii) the resulting payout factor as
set forth above (the “Final Payout Factor”). The Target Award shall be
multiplied by the Final Payout Factor to determine the number of Performance
Units earned and vested (“Confirmed Performance Units”).


Payout Timing (Conversion to Shares). The Confirmed Performance Units shall
automatically convert to Shares on the Confirmation Date (the “Conversion
Date”); provided that Grantee has remained in Continuous Status as a Participant
through the Conversion Date.






--------------------------------------------------------------------------------




Amended and Restated 2004 Equity Incentive Plan
RESTRICTED STOCK UNIT AGREEMENT
TERMS AND CONDITIONS


1.  Grant of Units.  The Company hereby grants to the Grantee named in the
notice of award (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Micron Technology, Inc. Amended and Restated 2004
Equity Incentive Plan (the “Plan”) and in this award agreement (this
“Agreement”), the number of restricted stock units indicated in the notice of
award (the “Units”), which represent the right to receive an equal number of
shares of the Company’s $0.10 par value common stock (“Stock”) on the terms set
forth in this Agreement.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.


2. General Acknowledgements. By accepting the Units, Grantee hereby acknowledges
that he or she has reviewed the terms and conditions of this Agreement and the
Plan, and is familiar with the provisions thereof.  Grantee hereby accepts the
Units subject to all the terms and provisions of this Agreement and the
Plan.  Grantee acknowledges that a Prospectus relating to the Plan was made
available for review.  Grantee hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan. Grantee acknowledges that the grant and acceptance of
the Units do not constitute an employment agreement and do not assure continuous
employment with the Company or any of its Affiliates.


3.  Vesting of Units.  The Units have been credited to a bookkeeping account on
behalf of Grantee.  The Units will vest and become non-forfeitable on the
earliest to occur of the following (the “Vesting Date”):


 
(a)
as to the number of Units specified in the vesting schedule provided in the
notice of award, on the respective dates specified in such vesting schedule;
provided Grantee remains in Continuous Status as a Participant on each
respective vesting date; or
 
(b)
termination of Grantee’s Continuous Status as a Participant by reason of death
or Disability; or
 
(c)
upon the occurrence of a Change in Control.



If Grantee’s service terminates prior to the Vesting Date for any reason other
than as described in (b) above, Grantee shall forfeit all right, title and
interest in and to the unvested Units as of the date of such termination of
service and the unvested Units will be reconveyed to the Company without further
consideration or any act or action by Grantee.  For purpose of Section 409A of
the Code, any reference herein to Grantee’s “termination of Continuous Status as
a Participant,” “termination of employment” or “termination of service” or
similar words shall be interpreted to mean Grantee’s “separation from service”
as defined in Code Section 409A and Treasury regulations and guidance with
respect to such law.


4.  Conversion to Stock.  Unless the Units are forfeited prior to the Vesting
Date as provided in Section 3 above, the Units will be converted to actual
shares of Stock on the Vesting Date (the “Conversion Date”).  Shares of Stock
will be registered on the books of the Company in the street name of the broker
designated by the Company as of the Conversion Date.  


5.  Dividend Equivalents.  The Units shall not be entitled to dividend
equivalents.


6.  Restrictions on Transfer.  No right or interest of Grantee in the Units may
be pledged, hypothecated or otherwise encumbered to or in favor of any party
other than the Company or an Affiliate, or be subjected to any lien, obligation
or liability of Grantee to any other party other than the Company or an
Affiliate.  Units are not assignable or transferable by Grantee other than by
will or the laws of descent and distribution or pursuant to a domestic relations
order that would satisfy Section 414(p)(1)(A) of the Code; but the Committee may
permit other transfers in accordance with the Plan.


7.  Limitation of Rights.  The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until shares
of Stock are in fact issued to such person in connection with the
Units.  Nothing in this Agreement shall interfere with or limit in any way the
right of the Company or any Affiliate to terminate Grantee’s service at any
time, nor confer upon Grantee any right to continue in service of the Company or
any Affiliate.  Grantee waives all and any rights to any compensation or damages
for the termination of Grantee's office or employment with the Company or an
Affiliate for any reason (including unlawful termination of employment) insofar
as those rights arise from Grantee ceasing to have rights in relation to the
Units as a result of that termination or from the loss or diminution in value of
such rights.  The grant of the Units does not give Grantee any right to
participate in any future grants of share incentive awards.


8.  Payment of Taxes.  Grantee will, no later than the date as of which any
amount related to the Units first becomes includable in Grantee’s gross income
for federal income tax purposes, pay to the Company, or make other arrangements
satisfactory to the Committee regarding payment of, any federal, state and local
taxes of any kind (including Grantee’s FICA obligation) required by law to be
withheld with respect to such amount.  The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company,
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from




--------------------------------------------------------------------------------




any payment of any kind otherwise due to Grantee.  The withholding requirement
may be satisfied, in whole or in part, at the election of the Company, by
withholding from the Award Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes, all in accordance with such procedures as the
Company establishes.
 
9.  Amendment.  The Committee may amend, modify or terminate the Award and this
Agreement without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Units hereunder had expired) on the date of
such amendment or termination.  Notwithstanding anything herein to the contrary,
the Committee may, without Grantee’s consent, amend or interpret this Agreement
to the extent necessary to comply with Section 409A of the Code and Treasury
regulations and guidance with respect to such law.


10.  Plan Controls.  The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Agreement, and this Agreement shall be
governed by and construed in accordance with the Plan.  In the event of any
actual or alleged conflict between the provisions of the approved Plan and the
provisions of this Agreement, the provisions of the Plan shall be controlling
and determinative.


11.  Successors.  This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.


12.  Severability.  If any one or more of the provisions contained in this
Agreement is deemed to be invalid, illegal or unenforceable, the other
provisions of this Agreement will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.


13.  Notice.  Notices hereunder must be in writing and either personally
delivered or sent by registered or certified United States mail, return receipt
requested, postage prepaid.  Notices to the Company must be addressed to Micron
Technology, Inc., 8000 South Federal Way, Boise, Idaho 83706-9632; Attn:
Corporate Secretary, or any other address designated by the Company in a written
notice to Grantee. Notices to Grantee will be directed to the address of Grantee
then currently on file with the Company, or at any other address given by
Grantee in a written notice to the Company.


14.  Data Processing.  By accepting the Shares, Grantee gives explicit consent
to the Company and other persons who administer the Plan to process and use all
personal data relevant to Plan administration, including without limitation his
or her name, address, Social Security Number or other applicable tax
identification number, and bank and brokerage account details, and to the
transfer of any such personal data outside the country in which Grantee works or
is employed, including to the United States.




